UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21865 Nakoma Mutual Funds (Exact name of registrant as specified in charter) 8040 Excelsior Drive, Suite 401, Madison, Wisconsin, 53717 (Address of principal executive offices)(Zip code) Daniel S. Pickett, Nakoma Capital Management LLC, 8040 Excelsior Drive, Suite 401, Madison Wisconsin, 53717 (Name and address of agent for service) Registrant's telephone number, including area code: (608) 831-8814 Date of fiscal year end: May 31 Date of reporting period: July 1, 2010 - June 30, 2011 Item 1. Proxy Voting Record Company Symbol CUSIP Type Meet Date PropType Proposal Descriptor Mgmt Adviser Qwest Communications International Inc. Q Special 8/24/2010 Management Adopt merger plan with CenturyLink into Qwest including conversion of shares For For Qwest Communications International Inc. Q Special 8/24/2010 Management To vote to solicit additional proxies, if necessary to adopt merger agreement, following adjournment of special meeting For For Continental Airlines Inc. CAL Special 9/17/2010 Management Adopt merger agreement between UAL Corporation, Continental Airlines and JT Merger Sub Inc. For For Continental Airlines Inc. CAL Special 9/17/2010 Management To adjourn, if necessary, to solicit additional proxies if necessary to adopt merger agreement For For Continental Airlines Inc. CAL Special 9/17/2010 Management Mark "For" if owner of record for stock is owned and controlled only by U.S. citizens For For Harris Corporation HRS Annual 10/22/2010 Management Election of directors For For Harris Corporation HRS Annual 10/22/2010 Management Ratify appointment of independent accounting firm for FY2011 For For Harris Corporation HRS Annual 10/22/2010 Management Approve annual incentive plan For For Harris Corporation HRS Annual 10/22/2010 Management Reapprove performance measures for 2005 Equity Incentive Plan For For Harris Corporation HRS Annual 10/22/2010 Shareholder Approve amendment to bylaws requiring independent board chair Against Against Microsoft Corporation MSFT Annual 11/16/2010 Management Individual election of directors of 9 directors (rather than slate) For For Microsoft Corporation MSFT Annual 11/16/2010 Management Ratify appointment of independent accounting firm for FY2011 For For Microsoft Corporation MSFT Annual 11/16/2010 Shareholder Establish board committee on environmental sustainability Against Against Monsanto Company MON 61166W101 Annual 1/25/2011 Management Election to fill three directors positions For For Monsanto Company MON 61166W101 Annual 1/25/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Monsanto Company MON 61166W101 Annual 1/25/2011 Management Approve executive compensation by non-binding vote For For Monsanto Company MON 61166W101 Annual 1/25/2011 Management Recommend frequency of executive compensation votes, by non-binding vote, to three (3) years For For Monsanto Company MON 61166W101 Annual 1/25/2011 Management Approve performance goals under company code Sec 162(M) annual incentive plan for covered executives For For Visa Inc. V 92826C839 Annual 1/27/2011 Management Amend company's certificate of incorporation to declassify board of directors For For Visa Inc. V 92826C839 Annual 1/27/2011 Management Amend company's certificate of incorporation to implement majority vote standard in uncontested elections of directors For For Visa Inc. V 92826C839 Annual 1/27/2011 Management If amendment to declassify board of directors is approved, election of 10 directors nominated by board; if not approved, election of three Class 1 directors nominated by board For For Visa Inc. V 92826C839 Annual 1/27/2011 Management Advisory vote on executive compensation For For Visa Inc. V 92826C839 Annual 1/27/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Visa Inc. V 92826C839 Annual 1/27/2011 Management Approve incentive plan as amended and restated For For Visa Inc. V 92826C839 Annual 1/27/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Lindsay Corporation LNN Annual 1/31/2011 Management Election to fill three directors positions For For Lindsay Corporation LNN Annual 1/31/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Lindsay Corporation LNN Annual 1/31/2011 Management Non-binding vote to approve compensaton of executive officers For For Lindsay Corporation LNN Annual 1/31/2011 Management non-binding vote on frequency of stockholder vote to approve compensation of executive officers 1 year 1 year Apple, Inc. AAPL Annual 2/23/2011 Management Election of directors For For Apple, Inc. AAPL Annual 2/23/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Apple, Inc. AAPL Annual 2/23/2011 Management Advisory vote on executive compensation For For Apple, Inc. AAPL Annual 2/23/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Apple, Inc. AAPL Annual 2/23/2011 Shareholder Amend corporate governance guidelines to adopt and disclose written CEO succession planning policy with specific features Against Against Apple, Inc. AAPL Annual 2/23/2011 Shareholder Adopt majority voting standards for director elections Against Against Agilent Technologies, Inc. A 00846U101 Annual 3/1/2011 Management Election to fill three directors positions For For Agilent Technologies, Inc. A 00846U101 Annual 3/1/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Agilent Technologies, Inc. A 00846U101 Annual 3/1/2011 Management Approve compensation of executive officers For For Agilent Technologies, Inc. A 00846U101 Annual 3/1/2011 Management Approve frequency of voting on executive officers compensation 1 year 1 year F5 Networks, Inc. FFIV Annual 3/14/2011 Management Election of directors For For F5 Networks, Inc. FFIV Annual 3/14/2011 Management Ratify appointment of independent accounting firm for FY2011 For For F5 Networks, Inc. FFIV Annual 3/14/2011 Management Approve advisory vote on executive compensation For For F5 Networks, Inc. FFIV Annual 3/14/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 3 years 3 years Newmont Mining Corporation NEM Annual 4/19/2011 Management Election of directors For For Newmont Mining Corporation NEM Annual 4/19/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Newmont Mining Corporation NEM Annual 4/19/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Adobe Systems Incorporated ADBE 00724F101 Annual 4/21/2011 Management Election of directors For For Adobe Systems Incorporated ADBE 00724F101 Annual 4/21/2011 Management Approve amendment of 1997 employee stock purchase plan to increase share reserve by 17M shares For For Adobe Systems Incorporated ADBE 00724F101 Annual 4/21/2011 Management Approve adoption of 2011 executive cash performance bonus plan For For Adobe Systems Incorporated ADBE 00724F101 Annual 4/21/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Adobe Systems Incorporated ADBE 00724F101 Annual 4/21/2011 Management Approve certificate of amendment to restated certificate of incorporation to eliminate classified board structure For For Adobe Systems Incorporated ADBE 00724F101 Annual 4/21/2011 Management Advisory vote to approve resolution on executive compensation For For Adobe Systems Incorporated ADBE 00724F101 Annual 4/21/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year GATX Corporation GMT Annual 4/22/2011 Management Election of directors For For GATX Corporation GMT Annual 4/22/2011 Management Ratify appointment of independent accounting firm for FY2011 For For GATX Corporation GMT Annual 4/22/2011 Management Advisory vote on executive compensation For For GATX Corporation GMT Annual 4/22/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Election of one director For For NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Ratify appointment of independent accounting firm for FY2011 For For NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Non-binding advisory vote on executive compensation For For NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Re-approve performance goals in 2006 stock incentive plan for purposes of IRS Code Section 162(m) For For NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Approve amendment to individual award limitations in 2006 stock incentive plan For For NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Approve amendment to funding formula in incentive plan for purposes of IRS Code Section 162(m) For For NCR Corporation NCR 62886E108 Annual 4/27/2011 Management Approve 2011 economic profit plan for purposes of IRS Code Section 162(m) For For Kellogg Company K Annual 4/29/2011 Management Election of directors For For Kellogg Company K Annual 4/29/2011 Management Approve senior executive annual incentive plan For For Kellogg Company K Annual 4/29/2011 Management Advisory vote on executive compensation For For Kellogg Company K Annual 4/29/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Kellogg Company K Annual 4/29/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Kellogg Company K Annual 4/29/2011 Shareholder Adopt simple majority vote Against Against Kellogg Company K Annual 4/29/2011 Shareholder Enact a majority voting requirement for election of directors Against Against Allegheny Technologies Incorporated ATI 01741R102 Annual 4/29/2011 Management Election of directors For For Allegheny Technologies Incorporated ATI 01741R102 Annual 4/29/2011 Management Advisory vote on executive compensation For For Allegheny Technologies Incorporated ATI 01741R102 Annual 4/29/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Allegheny Technologies Incorporated ATI 01741R102 Annual 4/29/2011 Management Ratify appointment of independent accounting firm for FY2011 For For O'Reilly Automotive, Inc. ORLY 67103H107 Annual 5/3/2011 Management Election of directors For For O'Reilly Automotive, Inc. ORLY 67103H107 Annual 5/3/2011 Management Advisory vote on executive compensation For For O'Reilly Automotive, Inc. ORLY 67103H107 Annual 5/3/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 3 years 3 years O'Reilly Automotive, Inc. ORLY 67103H107 Annual 5/3/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Management Election of directors For For Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Management Advisory vote on executive compensation For For Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Shareholder Disclose prior government service Against Against Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Shareholder Performance stock unit performance thresholds Against Against Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Shareholder Cumulative voting Against Against Verizon Communications Inc. VZ 92343V104 Annual 5/5/2011 Shareholder Shareholder right to call a special meeting Against Against Potash Corporation of Saskatchewan Inc. POT 73755L107 Annual 5/12/2011 Management Election of directors For For Potash Corporation of Saskatchewan Inc. POT 73755L107 Annual 5/12/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Potash Corporation of Saskatchewan Inc. POT 73755L107 Annual 5/12/2011 Management Approve adoption of new performance option plan For For Potash Corporation of Saskatchewan Inc. POT 73755L107 Annual 5/12/2011 Management Advisory vote on executive compensation For For United Parcel Service, Inc. UPS Annual 5/5/2011 Management Election of directors For For United Parcel Service, Inc. UPS Annual 5/5/2011 Management Advisory vote on executive compensation For For United Parcel Service, Inc. UPS Annual 5/5/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 3 years 3 years United Parcel Service, Inc. UPS Annual 5/5/2011 Management Ratify appointment of independent accounting firm for FY2011 For For United Parcel Service, Inc. UPS Annual 5/5/2011 Management Other matters presented at meeting at management's discretion For For Suncor Energy Inc. SU Annual 5/3/2011 Management Election of directors For For Suncor Energy Inc. SU Annual 5/3/2011 Management Re-appointment of independent accounting firm for FY2011 For For Suncor Energy Inc. SU Annual 5/3/2011 Management Accept approach to executive compensation outlined in proxy circular For For Albemarle Corporation ALB Annual 5/11/2011 Management Election of directors For For Albemarle Corporation ALB Annual 5/11/2011 Management Advisory vote to approve resolution on executive compensation For For Albemarle Corporation ALB Annual 5/11/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Albemarle Corporation ALB Annual 5/11/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 3 years 3 years Comstock Resources Inc. CRK Annual 5/17/2011 Management Election of directors For For Comstock Resources Inc. CRK Annual 5/17/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Comstock Resources Inc. CRK Annual 5/17/2011 Management Approve advisory vote on executive compensation For For Comstock Resources Inc. CRK Annual 5/17/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 3 years 3 years Diamond Offshore Drilling, Inc. DO 25271C102 Annual 5/23/2011 Management Election of directors For For Diamond Offshore Drilling, Inc. DO 25271C102 Annual 5/23/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Diamond Offshore Drilling, Inc. DO 25271C102 Annual 5/23/2011 Management Approve advisory vote on executive compensation For For Diamond Offshore Drilling, Inc. DO 25271C102 Annual 5/23/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Thermo Fisher Scientific Inc. TMO Annual 5/25/2011 Management Election of directors For For Thermo Fisher Scientific Inc. TMO Annual 5/25/2011 Management Approve advisory vote on executive compensation For For Thermo Fisher Scientific Inc. TMO Annual 5/25/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 2 years 2 years Thermo Fisher Scientific Inc. TMO Annual 5/25/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Thermo Fisher Scientific Inc. TMO Annual 5/25/2011 Shareholder Declassify board of directors Against Against Weatherford International Ltd. WFT H27013103 Annual 5/25/2011 Management Election of directors For For Weatherford International Ltd. WFT H27013103 Annual 5/25/2011 Management Discharge directors and executive officers from liability for actions or ommissions for FY2010 For For Weatherford International Ltd. WFT H27013103 Annual 5/25/2011 Management Ratify appointment of independent accounting firm for FY2011 For For Weatherford International Ltd. WFT H27013103 Annual 5/25/2011 Management Approve advisory vote on executive compensation For For Weatherford International Ltd. WFT H27013103 Annual 5/25/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation 1 year 1 year Gamestop Corp. GME 36467W109 Annual 6/21/2011 Management Election of directors For For Gamestop Corp. GME 36467W109 Annual 6/21/2011 Management Approve advisory vote on executive compensation For For Gamestop Corp. GME 36467W109 Annual 6/21/2011 Management Advisory vote on frequency of holding an advisory vote on executive compensation None 1 year Gamestop Corp. GME 36467W109 Annual 6/21/2011 Management Approve 2011 incentive plan For For Gamestop Corp. GME 36467W109 Annual 6/21/2011 Management Ratify appointment of independent accounting firm for FY ending 1/28/2012 For For Other Corporate Actions Potash Corporation of Saskatchewan POT 73755L107 N/A Tender Offer Voted to abstain SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nakoma Mutual Funds By (Signature /s/ Daniel S. Pickett and Title) Daniel S. Pickett President and Chair Date August 4, 2011
